Unpublished opinions are not binding, precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Michael A. Scott appeals the district court’s orders denying his Fed. R. Civ. P. 60(b)(4) motion and his motion for reconsideration. We grant Scott’s motion for leave to proceed in forma pauperis. We have reviewed the record and affirm for the reasons cited by the district court. Scott v. Norfolk S. Corp., No. 2:95-cv-00377-RBS; 2:95-cv-00815-RBS (E.D. Va. Jan. 22, 2016; Feb. 22, 2016). We deny the Appellees’ motion for sanctions. We dispense with oral argument because the facts and legal contentions are.adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED